      ---·           -   -~•VV     iv,     riGiGOU0/~4~    FROM: 6467015269




STEPHEN J. LIAKAS*                                   LIAKAS                         Liakaslaw.com
DEANN. LIAKAS                                                                       65 Broadway
NJCHOLAS UAKAS                                                                      J3'hfloor
                                                                                    NewYork,NY 10006
MOSESAHN
ANTHONY M. DEUSO                                                                    P: (212) 937-7765
JARED B. DUBIN                                                                      F: (877) 380-9432
STEPHANIE M. GALLO*
JOSEPH GUARDINO*                                          LAW" P.C.                 New Jersey Office
GENELEYN                                                                            576 Main Street, Suite C
NJCHOLAS MINDICINO                                                                  Chatham, NJ 07928
JOSHUA VERSOZA

PAUL V. PRESTIA**
•Also admitted in New Jersey
• *Special counsel
                                                                                                               ~
VIAECF
Hon. Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312
                                                                                             \ ) ,;r;r
                                                                                                 !Ji
                                                                                                1-J
                         Re:      Taylor v. City of New York
                                  18-cv-08421

Your Honor,


                                                                            1
        My office represents Plaintiff in the above referenced matter write to request a one week
adjournment of the conference scheduled for January 3, 2020. The undersigned will be out of the
office and in fact out of the country on a previously planned vacation on the date of the conference,
returning on January 6, 2020. Accordingly the one week adjournment will allow Plaintiff's counsel
to be personally present.

             Defense counsel Amatullah Booth consents to this request.

             Thank you for your consideration.

                                                               Yours,


        crc;;ocsnNY
                                                               ~:LL--
                                                               Nicholas Mindicino
        OOCUMENT                                               Liakas Law, P.C.
       ELECTRONICALLY FILED
       DOC#:
              -----t---f---,,-
       0 -\TE FILED: l,
                               -r-':a.;'-Hf-f-+-.&-..-
